MEMORANDUM**
Mikela Minacis (“Minacis”), an African American man, appeals pro se the district court’s summary judgment in favor of his former employer, the Boeing Company, in Minacis’ action alleging he was terminated on the basis of his race, in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s summary judgment, see Oliver v. Keller, 289 F.3d 623, 626 (9th Cir.2002), and we affirm.
Although Minacis presented the minimal evidence necessary to establish a prima *826facie ease of racial discrimination, he failed to rebut Boeing’s legitimate, non-discriminatory basis for his termination. See Ara-gon v. Republic Silver State Disposal Inc., 292 F.3d 654, 659 (9th Cir.2002). Accordingly, we affirm the judgment of the district court.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.